ACCEPTED
                                                                                04-17-00347-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                              9/27/2017 9:51 AM


                          NO. 04-17-00347-CV

                     IN THE COURT OF APPEALS
                    FOURTH DISTRICT OF TEXAS                    FILED IN
                                                         4th COURT OF APPEALS
                        SAN ANTONIO, TEXAS                SAN ANTONIO, TEXAS
                                                         09/27/2017 9:51:15 AM
                                                             KEITH E. HOTTLE
                                                                  CLERK
                  RITA GONZALEZ, as Trustee of the
             R.G. FAMILY IRREVOCABLE TRUST NO. 1,
                    and RAMON GONZALEZ, JR.,
                                              Appellants

                                    v.

              DON A. JANSSEN and DEBRA JANSSEN,
                                        Appellees


            APPELLANTS’ UNOPPOSED FIRST
      MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

     Appellants Rita Gonzalez, as Trustee of the R.G. Family

Irrevocable Trust No. 1 and Ramon Gonzalez, Jr. ask the Court to

extend the time for filing their brief for 30 days to October 27, 2017, and

in support of this motion shows:

           Date of Judgment, Number and Style of Case

     1.    This is an appeal from the trial court’s Interlocutory

Judgment signed on February 15, 2017, by the Honorable Russell

Wilson, 81st Judicial District Court, Wilson County, Texas, in Cause 15-
09-00215-A-CVK, styled Rita Gonzalez, as Trustee of the R.G. Family

Irrevocable Trust No.1, and Ramon Gonzalez, Jr. v. Don A. Janssen and

wife, Debra Janssen, assigned to the 81st Judicial District Court, Wilson

County, Texas.

                        Perfection of Appeal

     2.    Appellants filed their notice of appeal on May 30, 2017.

                                Record

     3.    The clerk’s record was filed on July 14, 2017 and the

reporter’s record was filed on August 28, 2017.

                          Current Deadline

     4.    Appellants’ Brief is due on September 27, 2017.

                         Length of Extension

     5.    Appellants seek a 30-day extension of time to file their brief

to October 27, 2017.

                         Need for Extension

     6.    The undersigned counsel has the primary responsibility for

preparing the brief.   During the last thirty (30) days, she has been

involved in matters in other cases, which have hampered her ability to

prepare this brief.




                                   2
                     First Request for Extension

     7.    Appellants have neither requested nor received any previous

extensions.

                             No Opposition

     8.    Appellants’   attorney     has   conferred   with   counsel   for

Appellees, who does not oppose this motion.

                                 Prayer

     9.    For all these reasons, Appellants respectfully ask this Court

to grant this motion and to extend the date for filing Appellants’ brief

for a period of 30 days, to October 27, 2017.

                                    Respectfully submitted,

                                    /s/ Catherine M. Stone
                                    CATHERINE M. STONE
                                    State Bar No. 19286000
                                    cstone@langleybanack.com
                                    BRUCE K. SPINDLER
                                    State Bar No. 18947050
                                    bspindler@langleybanack.com
                                    ROBINSON C. RAMSEY
                                    State Bar No. 16523700
                                    rramsey@langleybanack.com
                                    LANGLEY & BANACK, INC.
                                    Trinity Plaza II, Suite 700
                                    745 E. Mulberry Avenue
                                    San Antonio, Texas 78212
                                    Telephone: 210.736.6600
                                    Telecopier: 210.735.6889

                                    ATTORNEYS FOR APPELLANTS
                                      3
                 CERTIFICATE OF CONFERENCE

     The undersigned counsel has conferred with counsel for Appellees
who does not oppose this motion.

                                 /s/ Catherine M. Stone
                                 CATHERINE M. STONE

                    CERTIFICATE OF SERVICE

     A true and correct copy of the foregoing document was served
upon the following counsel of record on this 27th day of September, 2017:

David C. Griffin
Email: dcg@lawmgk.com
Michael Neuerburg
Email: mnueburg@lawmgk.com
MAREK, GRIFFIN & KNAUPP
P.O. Box 2329
Victoria, Texas 77902-2329
Telephone: 361.573.5500
Telecopier: 361.573.5040

                                 /s/ Catherine M. Stone
                                 CATHERINE M. STONE




                                   4